DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
“a head strap” in claim 6, line 3 should be amended to recite --the head strap--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation “the ear strap” in lines 2, 3, and 4. However, it is unclear which of the two ear straps are being referred to. Therefore, the scope of the claim is unclear. For purposes of compact prosecution and examination, “the ear strap” is interpreted to be either of the two ear straps.
Regarding claim 3, the claim recites the limitation “the connector support element” in line 2. However, it is unclear which of the two connector support elements are being referred to. Therefore, the scope of the claim is unclear. For purposes of compact prosecution and 
Regarding claim 4, the claim recites the limitation “the top left strap” in line 2, “the top free end of the left connector support element” in line 3, “the free end of the bottom, left strap” in line 4, “the bottom free end of the left connector support element” in lines 4-5, “the top, right strap” in line 5, “the top free end of the right connector support element” in line 6, “the free end of the bottom, right strap” in lines 6-7, and “the bottom free end of the right connector support element” in lines 7-8. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 5, the claim recites the limitation “the left side” in line 2, “the left connector support element” in line 3, “the right side” in line 4, and “the right connector support element” in lines 4-5. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 6, the claim recites the limitation “the removable connector” in lines 1, 2, and 3-4. However, it is unclear which of the two removable connectors are being referred to. Therefore, the scope of the claim is unclear. For purposes of compact prosecution and examination, “the removable connector” is interpreted to be either of the two the removable connectors.
Regarding claim 7, the claim recites the limitation “the removable connector” in lines 1, 2-3, and 3. However, it is unclear which of the two removable connectors are being referred to. Therefore, the scope of the claim is unclear. For purposes of compact prosecution and examination, “the removable connector” is interpreted to be either of the two the removable connectors.
Further regarding claim 7, the claim recites the limitation “the ear base portion” in lines 1-2, “the opening” in line 2, and “the distal end” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3, 6, and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 3, the claim positively recites the user’s head in line 3. Language such as “configured” or “adapted” is required in order to avoid claiming a human organism.
Regarding claims 6 and 7, the claims are rejected under 35 U.S.C. 101 by virtue of their dependence on claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radney US 7,296,575 B1.
Regarding claim 1, Radney discloses a mask 34 (fig. 2 and col. 4, lines 15-16; however, for this rejection, the headgear embodiment 68 shown in fig. 4 is being used to replace headgear 30 in fig. 2; it is evident from col. 7, lines 36-41 that headgear 68 can be used as an alternative to headgear 30) comprising: a half-mask 36 (fig. 2 and col. 4, line 16); two ear straps each with a connector support element 70/72 (fig. 4, the left and right ear straps each formed by upper and lower straps 62a/b and connectors 70/72, which connect the ear straps to beam 38’; col. 7, lines 42-45); wherein: the half-mask 36 is configured to cover a user’s nose and mouth (fig. 2, the mask 36 is capable of being worn lower to cover both the nose and mouth); and the connector support elements 70/72 are configured for removable attachment of a head strap 38’, thereby allowing the mask 34 to be worn in two configurations (fig. 4 and col. 7, line 60-col. 8, line 6, the rear beam/strap 38’ can be detached from axis 74; thus, the mask 36 is capable of being worn with or without the strap 38’, since connectors 70/72 can sit around the back of the ears on their own).
Regarding claim 2, Radney discloses the mask 34 comprising two configurations, wherein in the first configuration, the ear strap is configured to interact with the user’s ears, such that the mask 34 is supported on the user’s face by the ear strap, and wherein in the second configuration, the head strap 38’ is removably attached to the ear strap via the connector support elements 70/72, such that the mask 34 is supported on the user’s face by the head strap 38’ (fig. 4 and col. 7, line 60-col. 8, line 6, the rear beam/strap 38’ can be detached from axis 74; thus, the mask 36 is capable of being worn with or without the strap 38’, since connectors 70/72 can sit around the back of the ears on their own).
Regarding claim 8, Radney discloses a method for configuring a mask 34 (fig. 2 and col. 4, lines 15-16; however, for this rejection, the headgear embodiment 68 shown in fig. 4 is being used to replace headgear 30 in fig. 2; it is evident from col. 7, lines 36-41 that headgear 68 can be used as an alternative to headgear 30) having an ear strap loop attached via free ends on each side of the mask 34 (figs. 2 and 4, the left and right ear strap loops formed by upper and 
Regarding claim 9, Radney discloses detaching each end of the head strap 38’ from each corresponding connector support element 70/72 on the ear strap loop on each side of the mask 34 (fig. 4 and col. 8, lines 2-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radney US 7,296,575 B1 in view of Formica et al. US 2015/0128953 A1.
Regarding claim 3, Radney discloses the claimed invention as discussed above.
Radney further discloses each connector support element 70/72 being curved and comprising a removable connector 74 (fig. 4 and col. 7, line 60-col. 8, line 7, axis 74 being a mounting member to which the band 38’ can selectively attach and detach).
Radney is silent on the connector support element comprising a soft material, and wherein the soft material interfaces with the user’s head and is comprised of a thermoplastic urethane (TPU) cushion.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the connector support element of Radney with a soft material, and wherein the soft material interfaces with the user’s head and is comprised of a thermoplastic urethane (TPU) cushion, as taught by Formica, which “provides a softer material for contacting the patient’s face in use” [0166].
Regarding claim 4, Radney discloses the claimed invention as discussed above.
Radney further discloses a free end of the top, left strap 62a is securely attached to the top free end of the left connector support element 72 and the free end of the bottom, left strap 62b is securely attached to the bottom free end of the left connector support element 72 (fig. 4), and wherein a free end of the top, right strap 62a is securely attached to the top free end of the right connector support element 70 and the free end of the bottom, right strap 62b is securely attached to the bottom free end of the right connector support element 70 (fig. 4).
Radney is silent on the ear straps on each corresponding side of the mask comprising two elastic elements.
However, Formica teaches a mask and headgear assembly (fig. 2 and [0002]) comprising ear straps on each corresponding side of the mask 10 comprising two elastic elements 220 and 230 (fig. 2 and [0103], upper and lower straps 220 and 230 on each side of the headgear is formed by Breath-O-Prene, which is stretchable, as evidenced by Farrell et al. US 2007/0055191 A1 in [0120]).

Regarding claim 6, Radney in view of Formica discloses the claimed invention as discussed above.
Radney is silent on the removable connector comprising an aperture, wherein the removable connector is configured to interact with a projection on a head strap, and wherein the projection fits snugly within the aperture of the removable connector.
However, Formica further teaches a headgear portion 662 comprising an aperture 663, wherein the headgear portion 662 is configured to interact with a projection 665 on a strap 630, and wherein the projection 665 fits snugly within the aperture 663 of the headgear portion 662 (figs. 11-13 and [0127], strap portion 662 has holes 663 for receiving studs 665 in a snap fit arrangement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the removable connector of Radney in view of Formica with an aperture, wherein the removable connector is configured to interact with a projection on a head strap, and wherein the projection fits snugly within the aperture of the removable connector, as taught by Formica, to allow for convenient, removable, but secure attachment of the headgear and the removable connector.
Regarding claim 7, Radney in view of Formica discloses the claimed invention as discussed above.
Radney further discloses the removable connector 70/72 projecting outward from the ear base portion (fig. 4, the connectors 70/72 bulges outward from the inner curve to form an area for connection at axis 74).

However, Formica further teaches the opening 663 being located at the distal end of the headgear portion 662 (fig. 12, the hole nearest the free tip of strap portion 662), wherein at least one side of the headgear portion 662 has a second aperture 663 for interaction with a biased locking element of the projection 665 of the head strap 630, so that upon insertion the biased locking element extends through the second aperture 663 to lock into position (fig. 12 and [0127], the second aperture being the middle hole 663, which can receive the flared/biased head of the projection 665; the snap fit arrangement would cause the projection 665 to lock within the hole 663), and wherein unlocking the biased locking element from the headgear portion 662 requires depression of the biased locking element to create a clearance for removal ([0127], since the projection 665 is press fit into the hole 663 for the snap fit arrangement, the flared/biased head of the projection 665 would need to be depressed/pushed in the opposite direction to be free of the hole 663).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the removable connector of Radney in view of Formica such that the opening is located at the distal end of the removable connector, wherein at least one side of the removable connector has a second aperture for interaction with a biased locking element of the projection of the head strap, so that upon insertion the biased locking element extends through the second aperture to lock into position, and wherein unlocking the biased locking element from the removable connector requires depression of the biased locking element to create a clearance for removal, as taught by Formica, to allow for .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radney US 7,296,575 B1 (first embodiment) in view of Radney US 7,296,575 B1 (second embodiment) further in view of Formica et al. US 2015/0128953 A1.
Regarding claim 5, Radney (first embodiment) discloses the claimed invention as discussed above.
Radney (first embodiment) is silent on the ear strap on each corresponding side of the mask comprising one element, wherein the element on the left side of the mask runs through the left connector support element, and wherein the element on the right side of the mask runs through the right connector support element.
However, Radney (second embodiment) teaches an ear strap 126 on each corresponding side of the mask comprising one element, wherein the element on the left side of the mask runs through the left connector support element 122, and wherein the element on the right side of the mask runs through the right connector support element 122 (fig. 10 and col. 9, line 50-col. 10, line 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ear strap on each corresponding side of the mask of Radney (first embodiment) to comprise one element, wherein the element on the left side of the mask runs through the left connector support element, and wherein the element on the right side of the mask runs through the right connector support element, as taught by Radney (second embodiment), so that the fastening element is allowed to slide in relation to the headgear and thus allows the tension between the mask and the headgear to be adjusted by pulling one the fastening element (col. 10, lines 9-18).
Radney (first embodiment) in view of Radney (second embodiment) is silent on the elements of the ear straps being elastic.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ear straps elements of Radney (first embodiment) in view of Radney (second embodiment) to be elastic, as taught by Formica, to be more comfortable while wearing and allow for adjustment depending on the size of the wearer’s head.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radney US 7,296,575 B1 in view of Lee et al. US 2009/0000624 A1.
Regarding claim 10, Radney discloses the claimed invention as discussed above.
Radney is silent on detaching free ends of each ear strap loop from the mask.
However, Lee teaches a mask 10 (fig. 1), wherein free ends of each ear strap 32/32 is detached from the mask 10 (fig. 1 and [0060], the slits 68 of strap securement mechanisms 34a/b accommodate removal of the fastening strips).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Radney with the step of detaching free ends of each ear strap loop from the mask, as taught by Lee, to allow for convenient replacement of the ear straps and/or storage of the mask components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Handke et al. US 5,724,965 and Kwok US 2002/0117177 A1 disclose a mask with two ear straps, connector support elements, and a head strap

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786